Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is the response to amendment filed 08/02/2022 for application 17140564.
Claims 15-17, 19-22, 24-26, 39-48 are currently pending and have been fully considered.
Claims 39-48 have been added.
Claims 1-14, 18, 23, and 27-38 have been cancelled.

Election/Restrictions
Newly submitted claims 41-48 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the system taught in claims 41-44 do not have to be used with a coke oven and may be used for any other purpose such as general transport.  Claims 45-48 are directed toward a method and not the system.  The method is explicitly directed toward the formation of coke.  The system with parent claim 15 does not necessarily have to be used for the formation and treatment of coke.    
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 41-48 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17, 19-22, 24-26, and 39-40 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over KIM (CA 2822841).
KIM teaches a device for breaking up a fresh and hot coke charge in a receiving trough having mobile plate segments, the coke charge being conveyed to a quenching tower.
KIM teaches on paragraph 2 that a coke oven chamber is present and charged with coal for carbonization to form coke.
The coke is then pushed into the receiving container of a quenching car.
The coke is transported from the quenching car to a quenching tower.
The quenching car is taught in paragraph 34 to be carried by wheels on rails (train cars).
The quenching car is taught in paragraph 3 to comprise a receiving chamber. The receiving chamber is taught to comprise structural members. The structural members are taught in paragraph 10 to produce an uneven surface (bump plates).  
KIM teaches in paragraph 23 that the structural members may be prepared prior to insertion into the receiving container.  The bottom of the structural members may be considered the bass portion.   The receiving container may be considered the surface that the structural members are disposed over.   
KIM teaches in paragraph 13 that the structural members include conical embodiments.
A conical element would inherently be expected have a bottom which would be construed as the base portion with a first end region, second end region and an intermediate region between the first end region and the second end region.   The intermediate region, because of the conical element would also be expected to be raised from the base portion.  
Furthermore, KIM teaches structural elements in wedges shown in Fig 5a where the wedges with a triangle shape.  The middle appears to be a raised portion.
Regarding claim 16, KIM teaches in paragraph 13 that the structural members include conical embodiments.
Regarding claims 17, KIM does not explicitly teach one or more ramps at between 90 and 180 degrees.
It is noted that an angle of 180 degrees would be flat.
KIM teaches in paragraph 13 that structural members include wedges and an angle between 90 and 180 degrees would include any wedges.
Regarding claim 20, KIM does not explicitly teach that coke oven comprises the structural members.
However, there is no reason to believe that the coke oven could not comprises the structural members.
Having structural members as part of the coke oven car would be a design choice.
Regarding claims 20-22, KIM teaches on paragraph 2 that a coke oven chamber is present and charged with coal for carbonization to form coke.
The coke is then pushed into the receiving container of a quenching car.
The coke is transported from the quenching car to a quenching tower.
The quenching car is taught in paragraph 2 to be carried by wheels on rails (train cars).
It is noted that the claims are directed toward a system and a car with wheels on rails would be construed as a hot car, a quench car, and/or a train car as long as it is capable of being one.
"(A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647.
Regarding claims 24-25, KIM teaches a coke oven that can treat coal.
KIM does not explicitly state whether to coal was stamp charged or not.
However, it has been established a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 26, KIM teaches in paragraph 21 that coke is transferred from modern coke ovens into the receiving chamber across an offset that overcomes a difference between 20-400 nm.
Such a small difference would be construed as substantially parallel when the structural elements are wedges and not substantially high based on the angle of the wedges.  
Regarding claim 39, KIM teaches in paragraph 23 the structural element may be made up prior to insertion into the receiving container.  The structural element by design would thus, have to comprise a bottom which is considered the base portion.  The structural element would thus have to function across the entirety of one or both dimensions of the structural element.
Regarding claim 40, KIM teaches structural element 5c are conical which would be expected to have a planar base sitting on the flat surface of the receiving container.  

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to state bump plates disposed over a surface. The bump plate is taught to comprises a first end region, second end region, and an intermediate region with raised portions at the intermediate region.
This is not persuasive as KIM teaches as structural elements conical elements.  KIM further teaches that the structural elements may be added to a receiving container.  The receiving container would be construed as a surface.  The conical element as shown in Fig 8 has the point going up and would be construed as having an intermediate region with raised portions.  
Applicants remarks toward claims 27 and 28 have been considered but are moot as claims 27 and 28 have been cancelled.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM (CA 2822857) teaches a contrivance for breaking up a fresh and hot coke in a receiving chamber.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771